Name: COMMISSION REGULATION (EEC) No 1476/93 of 15 June 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 17. 6 . 93 Official Journal of the European Communities No L 145/11 COMMISSION REGULATION (EEC) No 1476/93 of 15 June 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 145/12 Officiai Journal of the European Communales 17. 6 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 0701 90 511 0701 90 591 0702 00 101 0702 00 901 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 101 ex 0704 10 90 J 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 1 01 0705 11 90 ] ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 11 0707 00 191 0708 10 101 0708 10 90 ] 0708 20 101 0708 20 90 ] 0708 20 101 0708 20 90 ] ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 1 ex 0804 40 901 24,87 999 185,83 48,64 163,61 6632 19,93 44435 54,55 19,50 57,49 2311 429,60 112,44 378,22 15332 46,08 102723 126,12 45,09 34,10 1371 254,86 66,71 224,38 9095 27,34 60941 74,82 26,75 209.71 8431 1567,02 410,16 1379,62 55925 168,10 374691 460,03 164,49 27.80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 49,76 2000 371,88 97,34 327,40 13272 39,89 88920 109,17 39,03 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 41,14 1654 307,45 80,47 270,68 10972 32,98 73514 90,25 32,27 313,30 12595 2341,12 612,78 2061,14 83552 251,15 559786 687,28 245,75 97,45 3918 728,23 190,61 641,14 25990 78,12 174129 213,78 76,44 90,78 3649 678,37 177,56 597,24 24210 72,77 162205 199,15 71,21 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 332,87 13382 2487,34 651,06 2189,88 88771 266,84 594750 730,21 261,10 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 96.29 3858 719,34 187,71 633,87 25477 76,93 173064 210,63 75,43 89.30 3590 667,30 174,66 587,49 23 815 71,58 159558 195,90 70,05 1419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 119.72 4813 894,58 234,15 787,59 31926 95,97 213903 262,62 93,90 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 72,40 2901 540,88 141,14 476,62 19156 57,84 130129 158,37 56,71 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 34,81 1399 260,16 68,09 229,04 9284 27,91 62207 76,37 27,31 42,63 1713 318,54 83,38 280,45 11368 34,17 76168 93,51 33 ,43^ 121,75 4 894 909,76 238,12 800,96 32468 97,59 217533 267,08 95,50 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 17. 6. 93 Official Journal of the European Communities No L 145/13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ex 0805 20 90 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 ] 0808 10 93 0808 10 99j 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90 ] 2.170 ex 0809 30 00 Guavas and mangoes, fresh 100,22 4029 748,91 196,02 659,35 26728 80,34 179073 219,86 78,61 Sweet oranges, fresh :  Sanguines and semi-san- 32 4g j 305 244,16 63,46 213,94 8625 26,05 59450 71,31 25,52 guines .  Navels, Navelines, Nave ­ Vale\cfaalUSlatens?S ' Mutest 32,34 1300 241 '70 63 '26 212'79 8626 25'92 57793 70 '95 25'37 Shamoutis, Ovalis, Trovita and Hamlins  Others 23,55 944 176,29 45,90 155,16 6258 18,81 43923 51,58 18,59 Mandarins (including tange ­ rines and satsumas), fresh ; cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 29,80 1 198 222,70 58,29 196,07 7948 23,89 53251 65,37 23,37  Monreales and Satsumas 47,99 1929 358,64 93,87 315,75 12799 38,47 85756 105,28 37,64  Mandarins and wilkings 71,68 2880 538,84 140,06 472,16 19035 57,50 131201 157,38 56,34  Tangerines and others 36,60 1471 273,52 71,59 240,81 9761 29,34 65403 80,29 28,71 Lemons (Citrus limon, Citrus 43,55 1751 325,45 85,18 286,53 11615 34,91 77819 95,54 34,16 limonum), fresh Limes (Citrus aurantifolia), 144,32 5802 1078,40 282,27 949,44 38487 115,69 257858 316,59 113,20 fresh Grapefruit, fresh :  white 44,13 1774 329,81 86,33 290,37 11770 35,38 78863 96,82 34,62  pink 53,61 2155 400,61 104,86 352,70 14297 42,97 95791 117,61 42,05 Table grapes 127,94 5143 956,01 250,23 841,68 34119 102,56 228592 280,65 100,35 Water-melons 23,67 951 176,92 46,30 155,76 6314 18,98 42303 51,93 18,57 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 32,87 1321 245,63 64,29 216,25 8766 26,35 58733 72,11 25,78 dew (including Cantatene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendrai, Futuro  other 66,10 2657 493,94 129,28 434,87 17628 52,98 118106 145,00 51,85 Apples 57,67 2318 430,95 112,80 379,41 15380 46,23 103045 126,51 45,23 Pears Pears  Nash \ (Pyrus pyrifo - 92 98 3738 694 82 i g j ¿7 611,73 24797 74,54 166140 203,98 72,93 Other 59,43 2389 444,14 116,25 391,02 15851 47,64 106199 130,38 46,62 Apricots 279,95 11255 2091,91 547,56 , 1 841,74 74659 224,42 500199 614,12 219,59 Cherries 166,43 6691 1243,66 325,53 1 094,93 44385 133,42 297373 365,10 130,55 Peaches 86,89 3493 649,26 169,94 571,62 23171 69,65 155246 190,60 68,15 No L 145/14 Official Journal of the European Communities 17. 6 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 139,77 5619 1044,41 273,37 919,51 37274 112,04 249729 306,61 109,63 2190 0809 40 191 Plums 165,80 6665 1238,90 324,28 1090,74 44215 132,90 296234 363,70 130,05 2'200 0810 10 9 °| Strawberries 155&gt;21 6218 1159,45 302,56 1021,70 41065 124,00 278950 339,49 121,58 2.205 0810 20 10 Raspberries 1 057,1 42483 7946,97 2065,75 6963,49 280738 848,14 1934968 2321,08 830,90 2.210 081040 30 Fruit of the species Vaccinium 161,42 6779 1268,11 329,16 1 111 ,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 120,05 4826 , 897,07 234,81 789,79 32016 96,23 214500 263,35 94,17 PlanchJ 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 396,06 15923 2959,51 774,65 2605,58 105622 317,49 707650 868,82 310,67 fruit) 2.250 ex 0810 90 30 Lychees 501,29 20153 3745,82 980,47 3297,86 133685 401,85 895666 1099,66 393,21